DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 October 2022 have been fully considered but they are not persuasive.
Contrary to the remarks, removing “the neural network being trained …” does not render any defined practical application for the claimed language.  Claim 1 as being presented 
not only maintain the claimed invention in the mental process category, it also implicitly place the claimed scope in the mathematical concepts (to cause data to be generated “based on” level of precisions).  The scope could also be considered to be “methods of organizing human activities” because data could theoretically be calculated by hands.
	The amendment does not add significantly more elements to the claim to obviate it from being considered as abstract idea.
	As with the non-statutory double patenting rejection, it is maintained herein until “potential amendments to the claims may render the rejection moot”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 28 of U.S. Patent No. 10,997,492. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitations claimed herein has in fact been claimed and patented.  Namely:
Pending claim 1 corresponds to patented claim 1.
Pending claim 2 corresponds to patented claim 1.
Pending claim 3 corresponds to patented claim 1.
Pending claim 4 corresponds to patented claim 1.
Pending claim 5 corresponds to patented claim 1.
Pending claim 6 corresponds to patented claim 3.
Pending claim 7 corresponds to patented claim 4.
	Pending claim 8 corresponds to patented claim 1.
	Pending claim 9 corresponds to patented claim 5.
	Pending claim 10 corresponds to patented claim 1.
	Pending claim 11 corresponds patented claim 1.
	Pending claim 12 corresponds to patented claim 1.
	Pending claim 13 corresponds to patented claim 1.
	Pending claim 14 corresponds to patented claim 8.
	Pending claim 15 corresponds to patented claim 24.
	Pending claim 16 corresponds to patented claim 24.
	Pending claim 17 corresponds to patented claim 25.
	Pending claim 18 corresponds to patented claim 25.
	Pending claim 19 corresponds to patented claim 24.
	Pending claim 20  corresponds to patented claim 5.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims 1, 10 and 15 recite(s) “a neural network to generate data having a precision based on .
This judicial exception is not integrated into a practical application because the other additional elements integrated with this abstract idea are generic computer elements (e.g. “one or more circuits” (claim 1) as part of the computer processor element.  NO other additional elements in claim 10.  Claim 15 includes also generic computer elements “one or more processors” and memory). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because processors and memory for data storage are generic and essential components for data processing.  Merely claiming the processor(s) and memory do not add to meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
While neural network was being mentioned, it does not add significantly more (inventive concept) to the exception because the inventive concept is about generating data and there is nothing to add significantly more to how the neural network generates the data.  The neural network is nothing more than a technological environment generally linked to the generic computer elements (processors/memory) to perform the inventive concept of data generation with certain precision, and the neural network and/or the generically claimed one or more circuits are not considered to be “additional limitations”.  One of ordinary skill in the art also cannot associate any defined practical application based on the language of the claim.
In claim 15, the only “additional limitations” are the processors and memory, but these are well-understood, routing, and conventional as recognized by the court decisions listed in MPEP § 2106.05(d).

Claims 2 – 9, 11 – 14, and 16 – 20 do not add “significantly more” to the inventive concept.   They only add mathematical/algorithmic relations to the inventive concept (the data generation considered as abstract idea), and these relations are also considered to be abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        December 6, 2022